

116 HR 123 RH: Alternative Data for Additional Credit FHA Pilot Program Reauthorization Act
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 547116th CONGRESS2d SessionH. R. 123[Report No. 116–663]IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Green of Texas introduced the following bill; which was referred to the Committee on Financial ServicesDecember 17, 2020Additional sponsors: Mr. Sherman and Mr. CleaverDecember 17, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on January 3, 2019A BILLTo authorize a pilot program under section 258 of the National Housing Act to establish an automated process for providing additional credit rating information for mortgagors and prospective mortgagors under certain mortgages.1.Short titleThis Act may be cited as the Alternative Data for Additional Credit FHA Pilot Program Reauthorization Act.2.Pilot program for borrowers without sufficient credit historySection 258 of the National Housing Act (12 U.S.C. 1715z–24) is amended— (1)in subsection (a)—(A)by striking carry out and inserting establish and carry out;(B)by striking establish, and;(C)by inserting who elect to participate in the pilot program before the second comma;(D)by striking mortgagors and; (E)by inserting after their creditworthiness the following: and have opted into the use of additional credit information; and(F)by striking alternative each place such term appears and inserting additional;(2)in subsection (b), by adding after the period at the end the following: The pilot program may not be carried out with respect to any mortgagor or prospective mortgagor under a mortgage the proceeds of which are used to prepay or pay off an existing loan secured by the same property.;(3)by striking subsection (c);(4)by redesignating subsections (b) (as amended by paragraph (2) of this subsection) and (d) as subsections (c) and (k), respectively;(5)by inserting after subsection (a) the following new subsection:(b)GoalThe goal of the pilot program under this section shall be to examine and evaluate the benefits of using such a credit scoring model that uses additional data.;(6)by inserting after subsection (c) (as so redesignated by paragraph (4) of this subsection) the following:(d)Additional credit informationThe Secretary shall, after consultation with the Government National Mortgage Association and not later than one year after the date of the enactment of this subsection, select one or more commercially available credit scoring models that will be available under the pilot and that utilize additional data, as the Secretary considers appropriate based on the goals of the pilot program. In selecting the model or models to use, the Secretary shall consider the criteria under part 1254 of the regulations of the Director of the Federal Housing Finance Agency (12 C.F.R. Part 1254) to the extent appropriate.(e)Notification(1)Notice of optionsThe Secretary shall develop a notice for prospective mortgagors, and require mortgagees to provide such notice to prospective mortgagors, that informs prospective mortgagors of—(A)the ability to opt into the use of the credit scoring model selected for use under the pilot program;(B)information on how the pilot program credit scoring model differs from the FHA’s current credit scoring models, including the types of additional data that are included in the pilot program model; and(C)housing counseling agencies in the area that are approved by the Department of Housing and Urban Development.(2)Comparison of lending optionsThe Secretary shall require mortgagees participating in the pilot program to provide information to prospective mortgagors sufficient to allow comparison of the mortgagor’s lending options using the credit scoring model under the pilot program and using the credit scoring model then in effect for mortgagors not opting into the use of the credit scoring model under the pilot program.(f)Underwriting optionsThis section may not be construed to preclude a prospective mortgagor who opts to use an approved credit scoring model under the pilot program under this subsection in connection with underwriting for a mortgage insured under this title from thereafter obtaining a determination of creditworthiness involved in underwriting for such mortgage using information other than that provided under such approved credit scoring model.(g)Protection of proprietary informationThis section may not be construed to require the disclosure or sharing of any proprietary information.(h)Reporting(1)In generalThe Secretary shall submit reports to the Congress in accordance with paragraph (2) that provide a detailed evaluation of the effectiveness of the pilot, including data that shows—(A)the number of mortgagors who had the option to opt into using additional credit information and the number of mortgagors who opted into using additional credit information;(B)the total number and percent of mortgagors who opted into the pilot and were subsequently approved for a mortgage;(C)demographic information about mortgagors who opt into using additional credit information, compared to demographic information about mortgagors generally, which shall include race, ethnicity, marital status, sex or gender, geographic location regarding mortgaged properties, and any other information the Secretary deems appropriate;(D)whether or not mortgagors with no or thin credit files benefitted from having this option and how;(E)whether or not other borrowers who did not have thin or no credit files benefitted from this option and how;(F)the effectiveness of the additional credit information in predicting mortgage loan default;(G)the rate of participation of mortgagees in the pilot program;(H)whether or not the pilot program had an impact on the Mutual Mortgage Insurance Fund, in general, and specifically whether it had an impact on the economic net worth ratio of the Fund;(I)whether or not there was sufficient income from the pilot program to offset the risk posed to such Fund by the pilot program;(J)whether the pilot program had an impact on the ability of other borrowers not participating in the program to obtain the products and services of the FHA; and(K)any other information the Secretary determines relevant.(2)SubmissionThe Secretary shall submit a report described in paragraph (1)—(A)not later than 6 months after the conclusion of the 2-year period beginning on the date on which the Secretary begins accepting the additional credit scores through the pilot program established by the Secretary pursuant to this section; and(B)not later than 1 year after the conclusion of the 5-year period beginning on the date of the enactment of the Alternative Data for Additional Credit FHA Pilot Program Reauthorization Act.(3)Report on selection of additional credit modelNot later than the conclusion of the 6-month period that begins upon the conclusion of the one-year period under subsection (d), the Secretary shall submit to the Congress a report explaining why the additional credit scoring model or models selected pursuant to subsection (d) were selected in lieu of other commercially available credit scoring models.(4)Public availability of informationThe Secretary shall make publicly available in an easily accessible location on the website of the Department—(A)each report submitted to the Congress pursuant to this subsection; and(B)information about the pilot program, which shall include an up-to-date listing of mortgagees participating in the pilot program.(i)Authority to limit participationThe Secretary may establish a limitation to cap participation in the pilot program under this section. (j)Authorization of appropriationsThere is authorized to be appropriated—(1)$3,000,000 for fiscal year 2020 for establishing and carrying out the pilot program under this section; and(2)$1,500,000 for each of fiscal years 2021 through 2024 for carrying out the pilot program under this section.; and(7)in subsection (k), as so redesignated by paragraph (4), by striking 5-year period beginning on the date of the enactment of the Building American Homeownership Act of 2008 and inserting 5-year period beginning on the date of the enactment of the Alternative Data for Additional Credit FHA Pilot Program Reauthorization Act.December 17, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed